EXHIBIT 32.1 EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Independent Film Development Corporation (the Company) on Form 10-Q for the period ending December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the Report), We, Jeff Ritchie and George Ivakhnik, the Chief Executive Officer and Chief Financial Officer (Principal Accounting Officer) and Directors of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Quarterly Report on Form 10-Q for the period ending December 31, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q for the period ending December 31, 2007, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 19, 2008 /s/ Jeff Ritchie Jeff Ritchie Chief Executive Officer and Director Date: March 19, 2008 /s/ George Ivakhnik George Ivakhnik Chief Financial Officer and Director
